{¶ 6} I respectfully dissent from the majority opinion. I would find that Nawash was prejudiced by the trial court's error in informing him that he was pleading guilty to a first degree felony, when in fact it was a second degree felony. As this court previously stated, "it is conceivable that defendant may not have entered a plea if he believed the sentence to be less harsh." State v. Calvillo (1991), 76 Ohio App.3d 714. "Perhaps if the defendant knew the correct penalties he would have opted for trial, determining that he was willing to risk that period of incarceration." Id. at 721, fn 5. I would therefore sustain Nawash's first assignment of error.